Exhibit 10.4

EXECUTION COPY

AMENDED AND RESTATED PLEDGE AGREEMENT

PLEDGE AGREEMENT dated as of October 10, 2007, as amended and restated as of
August 7, 2009, among Energy Future Competitive Holdings Company, a Texas
corporation (“US Holdings”), Texas Competitive Electric Holdings Company LLC, a
Delaware limited liability company (the “Company”) each of the Subsidiaries of
the Company listed on the signature pages hereto or that becomes a party hereto
pursuant to Section 9 hereof (each such Subsidiary being a “Subsidiary Pledgor”
and, collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors, US
Holdings, the Company are referred to collectively as the “Pledgors”) and
Citibank, N.A., as Collateral Agent (in such capacity, the “Collateral Agent”)
for the benefit of the First Lien Secured Parties (as defined below).

W I T N E S S E T H:

WHEREAS, US Holdings and the Company are party to the Credit Agreement, dated as
of October 10, 2007 (as amended by Amendment No. 1 thereto dated as of August 7,
2009, and as the same may be further amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Credit
Agreement”) among US Holdings, the Company, the lending institutions from time
to time parties thereto (the “Lenders”), Citibank, N.A., as Administrative Agent
and as Collateral Agent and the other agents and entities party thereto;

WHEREAS, the Pledgors are party to the Amended and Restated Security Agreement
dated as of the date hereof (as the same may be further amended, restated,
supplemented or otherwise modified or replaced from time to time, the “Security
Agreement”), among the Pledgors and the Collateral Agent;

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans and Posting Advances to the Company and the Letter of Credit
Issuers have agreed to issue Letters of Credit for the account of Parent and its
Subsidiaries upon the terms and subject to the conditions set forth therein,
(b) one or more Cash Management Banks or Hedge Banks may from time to time enter
into Secured Cash Management Agreements, Secured Hedging Agreements and/or
Secured Commodity Hedging Agreements and (c) the Loan Parties may incur
Additional First Lien Obligations from time to time to the extent permitted by
the Credit Agreement and each Additional First Lien Agreement (any extensions of
credit to the Company as described in clauses (a), (b) or (c), collectively, the
“Extensions of Credit”);

WHEREAS, pursuant to the Guarantee, dated as of October 10, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Guarantee”), each Pledgor has unconditionally and irrevocably guaranteed, as
primary obligor and not merely as surety, to the Collateral Agent for the
benefit of the Secured Parties (as defined in the Credit Agreement), the prompt
and complete payment and performance when due (whether at the stated

 

-1-



--------------------------------------------------------------------------------

maturity, by acceleration or otherwise) of the “Obligations” (as such term is
defined in the Credit Agreement);

WHEREAS, each Subsidiary Pledgor may also unconditionally and irrevocably
guarantee, as primary obligor and not merely as surety, for the benefit of the
First Lien Secured Parties under any Additional First Lien Agreement, the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Additional First Lien Obligations;

WHEREAS, each Subsidiary Pledgor is a direct or indirect wholly-owned Domestic
Subsidiary of the Company and may be a guarantor of the Additional First Lien
Obligations;

WHEREAS, the proceeds of the Extensions of Credit have been or will be used, as
the case may be, in part to enable the Company to make valuable transfers to the
Pledgors in connection with the operation of their respective businesses;

WHEREAS, each Pledgor acknowledges that it has derived or will derive, as the
case may be, substantial direct and indirect benefit from the making of the
Extensions of Credit;

WHEREAS, as a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Company under the Credit Agreement, the Pledgors executed and delivered a pledge
agreement to the Collateral Agent for the benefit of the Secured Parties, dated
as of October 10, 2007 (the “Original Pledge Agreement”);

WHEREAS, it is a condition precedent to Amendment No. 1 to the Credit Agreement
that the Pledgors enter into this Amended and Restated Pledge Agreement for the
benefit of the First Lien Secured Parties; and

WHEREAS, (a) the Pledgors were, as of the date of the Original Pledge Agreement,
the legal and beneficial owners of the Equity Interests described in Schedule 1
hereto and issued by the entities named therein (such pledged Equity Interests
are, together with any Equity Interests of the issuer of such Equity Interests
or any other Subsidiary directly held by any Pledgor following the date of the
Original Pledge Agreement (the “After-acquired Shares”), in each case subject to
the terms herein, referred to collectively herein as the “Pledged Shares”) and
(b) each of the Pledgors was, as of the date of the Original Pledge Agreement,
the legal and beneficial owner of the Indebtedness described in Schedule 1
hereto (together with any other Indebtedness owed to any Pledgor following the
date of the Original Pledge Agreement and required to be pledged pursuant to
Section 9.12 of the Credit Agreement or the equivalent provisions of any
Additional First Lien Agreement, the “Pledged Debt”);

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into Amendment No. 1 to the Credit Agreement and to induce the
respective Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Cash Management Banks or Hedge Banks to enter into Secured Cash
Management Agreements, Secured Hedging Agreements and Secured Commodity

 

-2-



--------------------------------------------------------------------------------

Hedging Agreements and to induce the holders of any Additional First Lien
Obligations to make their respective Extensions of Credit thereunder, the
Pledgors hereby agree with the Collateral Agent, for the benefit of the First
Lien Secured Parties, to amend and restate the Original Pledge Agreement as
follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) Unless otherwise defined herein or in the Credit Agreement, terms defined in
the Security Agreement shall have the meanings given to them in the Security
Agreement.

(c) “Proceeds” and any other term used herein without definition that is defined
in the UCC has the meaning given to it in the UCC.

(d) “Additional First Lien Agreement” shall mean any indenture, credit agreement
or other document, instrument or agreement, if any, pursuant to which any
Pledgor has or will incur Additional First Lien Obligations; provided that, in
each case, the Indebtedness thereunder has been designated as Additional First
Lien Obligations pursuant to and in accordance with Section 8.18 of the Security
Agreement.

(e) “Additional First Lien Obligations” shall mean all advances to, and debts,
liabilities, obligations, covenants and duties of, any Pledgor arising under any
Additional First Lien Agreement including, without limitation, Permitted Other
Debt, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Pledgor or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding, in each
case, that have been designated as Additional First Lien Obligations pursuant to
and in accordance with Section 8.18 of the Security Agreement.

(f) “Authorized Representative” shall mean (i) the Administrative Agent with
respect to the Credit Agreement and (ii) any duly authorized agent, trustee or
representative of any other First Lien Secured Party under Additional First Lien
Agreements designated as “Authorized Representative” for any First Lien Secured
Party in an Additional First Lien Secured Party Consent delivered to the
Collateral Agent.

(g) “Credit Party” shall mean the Company, US Holdings, the Subsidiary Grantors
and each other Subsidiary of the Company that is a party to the Credit
Agreement, any other Credit Document or any Additional First Lien Agreement.

(h) “EFH” shall have the meaning provided in Section 2(e).

(i) As used herein, the term “Equity Interests” shall mean, collectively, Stock
and Stock Equivalents.

 

-3-



--------------------------------------------------------------------------------

(j) “Event of Default” shall mean an “Event of Default” under and as defined in
the Credit Agreement or any Additional First Lien Agreement.

(k) “First Lien Obligations” shall mean collectively, the Obligations (as such
term is defined in the Credit Agreement) and the Additional First Lien
Obligations.

(l) “First Lien Secured Parties” shall man collectively, the “Secured Parties”
(as such term is defined in the Credit Agreement) and, if any, the holders of
Additional First Lien Obligations and any Authorized Representative with respect
thereto.

(m) As used herein, the term “Required Secured Parties” shall have the meaning
provided to it in the Intercreditor Agreement.

(n) As used herein, the term “Secured Obligations” shall have the meaning
provided to it in the Intercreditor Agreement.

(o) As used herein, the term “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York; provided, however, that,
in the event that, by reason of mandatory provisions of law, any of the
attachment, perfection or priority of the Collateral Agent’s and the First Lien
Secured Parties’ security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.

(p) References to “Lenders” in this Pledge Agreement shall be deemed to include
Cash Management Banks and Hedge Banks.

(q) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Pledge Agreement shall refer to this Pledge Agreement
as a whole and not to any particular provision of this Pledge Agreement, and
Section, subsection, clause and Schedule references are to Sections of this
Pledge Agreement unless otherwise specified. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.

(r) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(s) This Amended and Restated Pledge Agreement amends and restates the Original
Pledge Agreement. The Obligations of the Pledgors under the Original Pledge
Agreement and the grant of security interest in the Collateral by the Pledgors
under the Original Pledge Agreement shall continue under this Amended and
Restated Pledge Agreement, and shall not in any event be terminated,
extinguished or annulled, but shall hereafter be governed by this Amended and
Restated Pledge Agreement. All references to the Original Pledge Agreement in
any Credit Document (other than this Amended and Restated Pledge Agreement) or
other document or instrument delivered in connection therewith shall be deemed
to refer to this Amended and Restated Pledge Agreement and the provisions
hereof. It is understood and agreed that the

 

-4-



--------------------------------------------------------------------------------

Original Pledge Agreement is being amended and restated by entry into this
Amended and Restated Pledge Agreement on the date hereof.

2. Grant of Security. As collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the First Lien Obligations, each Pledgor hereby transfers, assigns
and pledges to the Collateral Agent, for the benefit of the First Lien Secured
Parties, and grants to the Collateral Agent, for the benefit of the First Lien
Secured Parties and confirms its prior grant to the Collateral Agent for the
benefit of the Secured Parties of, a lien on and a security interest in (the
“Security Interest”) all of such Pledgor’s right, title and interest in, to and
under the following, whether now owned or existing or at any time hereafter
acquired or existing (collectively, the “Collateral”):

(a) the Pledged Shares held by such Pledgor and the certificates, if any,
representing such Pledged Shares and any interest of such Pledgor in the entries
on the books of the issuer of the Pledged Shares or any financial intermediary
pertaining to the Pledged Shares and all dividends, cash, warrants, rights,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares;

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor, and all interest, cash, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Collateral. For purposes of this Pledge
Agreement, the term “Proceeds” includes whatever is receivable or received when
Collateral or Proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes Proceeds of
any indemnity or guarantee payable to any Pledgor or the Collateral Agent from
time to time with respect to any of the Collateral;

Notwithstanding the foregoing, the Collateral for the Secured Obligations shall
not include (i) any Excluded Stock and Stock Equivalents or any Excluded
Property (as defined in the Security Agreement) and (ii) property or assets to
the extent the grant of a Lien therein is prohibited by any contract, agreement,
instrument or indenture governing such property or asset without the consent of
any other party thereto (other than a Credit Party or a wholly owned subsidiary
of a Credit Party) unless such consent has been expressly obtained, or would
give any other party (other than a Credit Party or a wholly owned subsidiary of
a Credit Party) to any such contract, agreement, instrument or indenture the
right to terminate its obligations thereunder (other than to the extent that any
such prohibition referred to in clause (ii) would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law) (it being understood that the foregoing shall not be deemed to obligate any
Grantor to seek or obtain any such consents referred to in clause (ii) above).

(d) Notwithstanding anything to the contrary in this Section 2, at the Company’s
option, the term Collateral, as it refers to the Collateral securing Additional
First Lien

 

-5-



--------------------------------------------------------------------------------

Obligations, shall not include any Stock and other securities of a Subsidiary to
the extent that the pledge of such Stock and other securities would result in
the Company being required to file separate financial statements of such
Subsidiary with the SEC, but only to the extent necessary to not be subject to
such requirement and only for so long as such requirement is in existence and
only with respect to the relevant Additional First Lien Obligations affected;
provided that neither US Holdings, the Company nor any Subsidiary shall take any
action in the form of a reorganization, merger or other restructuring a
principal purpose of which is to provide for the release of the Lien on any
Stock pursuant to this clause (d). In addition, in the event that Rule 3-16 of
Regulation S-X under the Securities Act of 1933, as amended (“Rule 3-16”) is
amended, modified or interpreted by the SEC to require (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would require) the filing with the SEC (or any other Governmental
Authority) of separate financial statements of any Subsidiary of the Company due
to the fact that such Subsidiary’s Stock secures the Additional First Lien
Obligations affected thereby, then the Stock of such Subsidiary will
automatically be deemed not to be part of the Collateral securing the relevant
Additional First Lien Obligations affected thereby but only to the extent
necessary to not be subject to such requirement and only for so long as required
to not be subject to such requirement. In such event, this Pledge Agreement may
be amended or modified, without the consent of any First Lien Secured Party, to
the extent necessary to release the Security Interests in favor of the
Collateral Agent on the shares of Stock that are so deemed to no longer
constitute part of the Collateral for the relevant Additional First Lien
Obligations only. In the event that Rule 3-16 is amended, modified or
interpreted by the SEC to permit (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would permit)
such Subsidiary’s Stock to secure the Additional First Lien Obligations in
excess of the amount then pledged without the filing with the SEC (or any other
Governmental Authority) of separate financial statements of such Subsidiary,
then the Stock of such Subsidiary will automatically be deemed to be a part of
the Collateral for the relevant Additional First Lien Obligations. For the
avoidance of doubt and notwithstanding anything to the contrary in this
Agreement, nothing in this clause (d) shall limit the pledge of such Stock and
other securities from securing the Obligations (as defined in the Credit
Agreement) at all times or from securing any Additional First Lien Obligations
that are not in respect of securities subject to regulation by the SEC.

(e) Notwithstanding anything to the contrary in this Section 2, at the Company’s
option, the term Collateral, as it refers to the Collateral securing Additional
First Lien Obligations, shall not include any property of US Holdings to the
extent that the granting of a security interest in such property would result in
a breach of any Contractual Requirement, or constitute a default under the terms
of any material indenture (including a breach of the covenants contained in
Section 4.12 of each of the indentures governing the terms of the Indebtedness
of Energy Future Holdings Corp. (“EFH”) and the Company, and the terms of the
Existing Notes Indentures), loan agreement, lease agreement, mortgage, deed of
trust or other material agreement or instrument to which EFH or any of its
Subsidiaries is a party or by which EFH or any of its Subsidiaries or any of
their respective property or assets are bound, but only to the extent necessary
to not be subject to such requirement and only for so long as such requirement
is in existence and only with respect to the relevant Additional First Lien
Obligations affected.

3. Security for the Obligations. This Pledge Agreement secures the payment of
all the First Lien Obligations of each Credit Party. Without limiting the
generality of the

 

-6-



--------------------------------------------------------------------------------

foregoing, this Pledge Agreement secures the payment of all amounts that
constitute part of the First Lien Obligations and would be owed by any of the
Credit Parties to any of the First Lien Secured Parties under the Credit
Documents, any Additional First Lien Agreement then in effect, Secured Cash
Management Agreements, Secured Hedging Agreements and Secured Commodity Hedging
Agreements but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
any Credit Party.

4. Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be promptly delivered to and
held by or on behalf of the Collateral Agent pursuant hereto to the extent
required by the Credit Agreement or any Additional First Lien Agreement then in
effect and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Collateral Agent. The
Collateral Agent shall have the right, at any time after the occurrence and
during the continuance of an Event of Default and with notice to the relevant
Pledgor, to transfer to or to register in the name of the Collateral Agent or
any of its nominees any or all of the Pledged Shares. Each delivery of
Collateral (including any After-acquired Shares) shall be accompanied by a
notice to the Collateral Agent describing the securities theretofore and then
being pledged hereunder.

5. Representations and Warranties. Each Pledgor represents and warrants as
follows:

(a) Schedule 1 hereto (i) correctly represents as of the Closing Date (A) the
issuer, the certificate number, if any, the Pledgor and the record and
beneficial owner, the number and class and the percentage of the issued and
outstanding Equity Interests of such class of all Pledged Shares and (B) the
issuer, the initial principal amount, the Pledgor and holder, date of issuance
and maturity date of all Pledged Debt and (ii) together with the comparable
schedule to each supplement hereto, includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder. Except as set
forth on Schedule 1 and except for Excluded Stock and Stock Equivalents, the
Pledged Shares represent all of the issued and outstanding Equity Interests of
each class of Equity Interests (or 65% of all of the issued and outstanding
voting Equity Interests in the case of pledges of Equity Interests in Foreign
Subsidiaries) in the issuer owned by a Pledgor on the Closing Date.

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder free and clear of any Lien, except for the
Liens created by this Pledge Agreement and Liens permitted under both
(x) Sections 10.2(a), (g), (s) or (t) of or as “Permitted Liens” under the
Credit Agreement and (y) under comparable provisions of each Additional First
Lien Agreement.

(c) As of the Closing Date, the Pledged Shares pledged by such Pledgor hereunder
on the Closing Date have been duly authorized and validly issued and, in the
case of Pledged Shares issued by a corporation, are fully paid and
non-assessable.

(d) The execution and delivery by such Pledgor of this Pledge Agreement and the
pledge of the Collateral pledged by such Pledgor hereunder pursuant hereto
create a legal, valid and enforceable security interest in such Collateral (in
the case of the Stock of Foreign

 

-7-



--------------------------------------------------------------------------------

Subsidiaries, to the extent the creation of such security interest in the Stock
of Foreign Subsidiaries is governed by the UCC) and, (i) in the case of
certificated securities, upon delivery of such certificated securities to the
Collateral Agent in the State of New York, with necessary endorsements, and
(ii) otherwise, upon the filing of a financing statement in the appropriate
jurisdiction(s), shall constitute a fully perfected Lien on and security
interest in the Collateral, securing the payment of the First Lien Obligations,
in favor of the Collateral Agent for the benefit of the First Lien Secured
Parties (in the case of the Stock of Foreign Subsidiaries, to the extent the
creation and perfection of such security interest in the Stock of Foreign
Subsidiaries is governed by the UCC), except as enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and subject to general principles of equity.

(e) Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Pledge Agreement and this
Pledge Agreement constitutes a legal, valid and binding obligation of each
Pledgor (in the case of the Stock of Foreign Subsidiaries, to the extent the
creation and perfection of such security interest in the Stock of Foreign
Subsidiaries is governed by the UCC), enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.

6. Certification of Limited Liability Company, Limited Partnership Interests and
Pledged Debt.

(a) In the event that any Equity Interests in any Domestic Subsidiary that is
organized as a limited liability company or limited partnership and pledged
hereunder shall be represented by a certificate, the applicable Pledgor shall
cause the issuer of such interests to elect to treat such interests as a
“security” within the meaning of Article 8 of the Uniform Commercial Code of its
jurisdiction of organization or formation, as applicable, by including in its
organizational documents language substantially similar to the following and,
accordingly, such interests shall be governed by Article 8 of the Uniform
Commercial Code:

“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable]. Each certificate evidencing partnership/membership interests in the
Partnership/Company shall bear the following legend: “This certificate evidences
an interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”

(b) Each Pledgor will comply with Section 9.12 of the Credit Agreement and the
equivalent provision of each Additional First Lien Agreement.

(c) In the event that any Equity Interests in any Foreign Subsidiary pledged
hereunder are not represented by a certificate, the Pledgors agree not to permit
such Foreign Subsidiary to issue Equity Interests represented by a certificate
to any other Person, unless the Equity

 

-8-



--------------------------------------------------------------------------------

Interests in such Foreign Subsidiary become represented by a certificate which
is delivered to the Collateral Agent.

7. Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, it will execute or otherwise authorize the
filing of any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any Applicable Law, or which
the Collateral Agent, the Applicable First Lien Representative, the Required
Secured Parties or the required lenders or debtholders under any Additional
First Lien Agreement may reasonably request, in order (x) to perfect and protect
any pledge, assignment or security interest granted or purported to be granted
hereby (including the priority thereof) or (y) to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral.

8. Voting Rights; Dividends and Distributions; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Pledge Agreement, the other Credit
Documents or any Additional First Lien Agreement.

(ii) The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.

(b) Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien created by this Pledge Agreement,
any and all dividends, distributions, principal and interest made or paid in
respect of the Collateral to the extent permitted by each of the Credit
Agreement and each Additional First Lien Agreement, as applicable; provided,
however, that any and all noncash dividends, interest, principal or other
distributions that would constitute Pledged Shares or Pledged Debt, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Shares or received in exchange for
Pledged Shares or Pledged Debt or any part thereof, or in redemption thereof, or
as a result of any merger, consolidation, acquisition or other exchange of
assets to which such issuer may be a party or otherwise, shall be, and (as
applicable) shall be forthwith delivered to the Collateral Agent to hold as,
Collateral and shall, if received by such Pledgor, be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of such Pledgor (as applicable) and be forthwith delivered to the Collateral
Agent as Collateral in the same form as so received (with any necessary
endorsement).

(c) Upon written notice to a Pledgor by the Collateral Agent following the
occurrence and during the continuance of an Event of Default:

 

-9-



--------------------------------------------------------------------------------

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 8(a)(i) shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
during the continuance of such Event of Default, provided that, unless otherwise
directed by the Required Secured Parties, the Collateral Agent shall have the
right from time to time following the occurrence and during the continuance of
an Event of Default to permit the Pledgors to exercise such rights. After all
Events of Default have been cured or waived, each Pledgor will have the right to
exercise the voting and consensual rights that such Pledgor would otherwise be
entitled to exercise pursuant to the terms of Section 8(a)(i) (and the
obligations of the Collateral Agent under Section 8(a)(ii) shall be reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default. After all Events of Default have been cured or waived, the
Collateral Agent shall repay to each Pledgor (without interest) and each Pledgor
shall be entitled to receive, retain and use all dividends, distributions and
principal and interest payments that such Pledgor would otherwise be permitted
to receive, retain and use pursuant to the terms of Section 8(b);

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Collateral Agent shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary endorsements); and

(iv) in order to permit the Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i) above, and to
receive all dividends, distributions and principal and interest payments that it
may be entitled to under Sections 8(c)(ii) and (c)(iii) above, such Pledgor
shall, if necessary, upon written notice from the Collateral Agent, from time to
time execute and deliver to the Collateral Agent, appropriate proxies, dividend
payment orders and other instruments as the Collateral Agent may reasonably
request.

 

- 10 -



--------------------------------------------------------------------------------

9. Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:

(a) not (i) except as permitted by the Credit Agreement and each Additional
First Lien Agreement, sell or otherwise dispose of, or grant any option or
warrant with respect to, any of the Collateral or (ii) create or suffer to exist
any consensual Lien upon or with respect to any of the Collateral, except for
the Liens created by this Pledge Agreement and Liens permitted under both
(x) under Sections 10.2(a), (g), (s) or (t) of or as “Permitted Liens” under the
Credit Agreement and (y) under comparable provisions of each Additional First
Lien Agreement; provided that in the event such Pledgor sells or otherwise
disposes of assets as permitted by the Credit Agreement or any Additional First
Lien Agreement, and such assets are or include any of the Collateral, the
Collateral Agent shall release such Collateral to such Pledgor free and clear of
the Lien created by this Pledge Agreement concurrently with the consummation of
such sale;

(b) pledge and, if applicable, cause each Domestic Subsidiary to pledge, to the
Collateral Agent for the benefit of the First Lien Secured Parties, immediately
upon acquisition thereof, all the Equity Interests and all evidence of
Indebtedness held or received by such Pledgor or Domestic Subsidiary required to
be pledged hereunder pursuant to Section 9.12 of the Credit Agreement and/or the
equivalent provision of each Additional First Lien Agreement, in each case
pursuant to a supplement to this Pledge Agreement substantially in the form of
Annex A hereto (it being understood that the execution and delivery of such a
supplement shall not require the consent of any other Pledgor hereunder and that
the rights and obligations of each Pledgor hereunder shall remain in full force
and effect notwithstanding the addition of any new Subsidiary Pledgor as a party
to this Pledge Agreement); and

(c) defend its and the Collateral Agent’s title or interest in and to all the
Collateral (and in the Proceeds thereof) against any and all Liens (other than
the Liens permitted under each of the Credit Agreement and each Additional First
Lien Agreement and the Liens created by this Pledge Agreement), however arising,
and any and all Persons whomsoever.

10. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints,
which appointment is irrevocable and coupled with an interest, the Collateral
Agent as such Pledgor’s attorney-in-fact, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, to take any
action and to execute any instrument, in each case after the occurrence and
during the continuance of an Event of Default and with notice to such Pledgor,
that the Collateral Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Pledge Agreement, including to receive, indorse
and collect all instruments made payable to such Pledgor representing any
dividend, distribution or principal or interest payment in respect of the
Collateral or any part thereof and to give full discharge for the same.

11. The Collateral Agent’s Duties. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other First Lien
Secured Party has or is deemed to have

 

-11-



--------------------------------------------------------------------------------

knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral. The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property.

12. Remedies. If any Event of Default shall have occurred and be continuing:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may with
notice to the relevant Pledgor, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange broker’s board or at
any of the Collateral Agent’s offices or elsewhere, for cash, on credit or for
future delivery, at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent or any First
Lien Secured Party shall have the right upon any such public sale, and, to the
extent permitted by law, upon any such private sale, to purchase all or any part
of the Collateral so sold, and, subject to the terms of the Intercreditor
Agreement, the Collateral Agent or such First Lien Secured Party may pay the
purchase price by crediting the amount thereof against the First Lien
Obligations. Each Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Pledgor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. To
the extent permitted by law, each Pledgor hereby waives any claim against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.

(b) The Collateral Agent shall apply the Proceeds of any collection or sale of
the Collateral in the manner specified in Section 4.1 of the Intercreditor
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the

 

-12-



--------------------------------------------------------------------------------

purchase money paid over to the Collateral Agent or such officer or be
answerable in any way for the misapplication thereof.

(c) The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.

(d) All payments received by any Pledgor in respect of the Collateral after the
occurrence and during the continuance of an Event of Default shall be received
in trust for the benefit of the Collateral Agent shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Collateral Agent as Collateral in the same form as so received (with any
necessary endorsement).

13. Amendments, etc. with Respect to the First Lien Obligations; Waiver of
Rights. Each Pledgor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Pledgor and without notice to or
further assent by any Pledgor, (a) any demand for payment of any of the First
Lien Obligations made by the Collateral Agent or any other First Lien Secured
Party may be rescinded by such party and any of the First Lien Obligations
continued, (b) the First Lien Obligations, or the liability of any other party
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any other First Lien Secured
Party, (c) the Credit Agreement, the other Credit Documents, the Letters of
Credit, any Additional First Lien Agreement and any other documents executed and
delivered in connection therewith, the Secured Cash Management Agreements,
Secured Hedging Agreements and Secured Commodity Hedging Agreements and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, as the case may be, or, in the case of any
Secured Cash Management Agreement, Secured Hedging Agreement and Secured
Commodity Hedging Agreement, the Cash Management Bank or Hedge Bank party
thereto or in the case of any Additional First Lien Agreement, the trustee,
agent or representative thereunder or the required lenders or holders
thereunder) may deem advisable from time to time and (d) any collateral
security, guarantee or right of offset at any time held by the Collateral Agent
or any other First Lien Secured Party for the payment of the First Lien
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Collateral Agent nor any other First Lien Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the First Lien Obligations or for this Pledge Agreement or any
property subject thereto. When making any demand hereunder against any Pledgor,
the Collateral Agent or any other First Lien Secured Party may, but shall be
under no obligation to, make a similar demand on the Company or any Pledgor or
any other Person, and any failure by the Collateral Agent or any other First
Lien Secured Party to make any such demand or to collect any payments from the
Company or any Pledgor or any other Person or any release of the Company or any
Pledgor or any other Person shall not relieve any Pledgor in respect of which a
demand or collection is not made or any Pledgor not so released of its several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Collateral Agent
or any other First Lien Secured Party against any Pledgor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

-13-



--------------------------------------------------------------------------------

14. Continuing Security Interest; Assignments Under the Credit Agreement;
Release.

(a) This Pledge Agreement shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof, and shall inure to the benefit of the Collateral
Agent and the other First Lien Secured Parties and their respective successors,
endorsees, transferees and assigns until all Secured Obligations (other than any
contingent indemnity obligations not then due) shall have been satisfied by
payment in full, the Commitments shall be terminated and no Letters of Credit
shall be outstanding (or all such Letters of Credit shall have been fully Cash
Collateralized or otherwise back-stopped to the reasonable satisfaction of the
applicable Letter of Credit Issuer), notwithstanding that from time to time
during the term of the Credit Agreement, any Secured Cash Management Agreement,
Secured Hedging Agreement, Secured Commodity Hedging Agreement and any
Additional First Lien Agreements the Credit Parties may be free from any First
Lien Obligations.

(b) Subject to the terms of the Intercreditor Agreement, a Pledgor shall
automatically be released from its obligations hereunder and Security Interest
in the Collateral of such Pledgor shall be automatically released (x) as it
relates to the “Obligations” (as defined in the Credit Agreement), upon the
consummation of any transaction permitted under the Credit Agreement, as a
result of which such Pledgor ceases to be a Guarantor and (y) as it relates to
the First Lien Obligations under any Additional First Lien Agreement, upon the
consummation of any transaction permitted under such Additional First Lien
Agreement, as a result of which such Pledgor ceases to be a guarantor under such
Additional First Lien Agreement pursuant to the applicable provision(s) of such
Additional First Lien Agreement.

(c) Subject to the terms of the Intercreditor Agreement, the Security Interest
granted hereby in any Collateral shall be automatically released from the Liens
of this Agreement (i) if (and to the extent) provided for in (A) Section 13.1 of
the Credit Agreement and (B) any applicable provision of any Additional First
Lien Agreement then in effect, (ii) upon the effectiveness of any written
consent to the release of the security interest granted in such Collateral
pursuant to Section 13.1 of the Credit Agreement and any applicable provision of
any Additional First Lien Agreement then in effect and (iii) as otherwise may be
provided in the Intercreditor Agreement. Any such release in connection with any
sale, transfer or other disposition of such Collateral shall result in such
Collateral being sold, transferred or disposed of, as applicable, free and clear
of the Liens and Security Interest of this Pledge Agreement.

(d) In connection with any termination or release pursuant to the foregoing
paragraph (a), (b) or (c), the Collateral Agent shall execute and deliver to any
Pledgor or authorize the filing of, at such Pledgor’s expense, all documents
that such Pledgor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 14
shall be without recourse to or warranty by the Collateral Agent.

15. Reinstatement. Each Pledgor further agrees that, if any payment made by any
Credit Party or other Person and applied to the First Lien Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the Proceeds of Collateral are required to be returned by any

 

-14-



--------------------------------------------------------------------------------

First Lien Secured Party to such Credit Party, its estate, trustee, receiver or
any other party, including any Pledgor, under any bankruptcy law, state, federal
or foreign law, common law or equitable cause, then, to the extent of such
payment or repayment, any Lien or other Collateral securing such liability shall
be and remain in full force and effect, as fully as if such payment had never
been made or, if prior thereto the Lien granted hereby or other Collateral
securing such liability hereunder shall have been released or terminated by
virtue of such cancellation or surrender), such Lien or other Collateral shall
be reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect any Lien or
other Collateral securing the obligations of any Pledgor in respect of the
amount of such payment.

16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement (whether or not then in
effect). All communications and notices hereunder to any Pledgor shall be given
to it in care of the Company at the Company’s address set forth in Section 13.2
of the Credit Agreement (whether or not then in effect) and all notices to any
holder of obligations under any Additional First Lien Agreements, at its address
set forth in the Additional First Lien Secured Party Consent to the Security
Agreement, as such address may be changed by written notice to the Collateral
Agent and the Company.

17. Counterparts. This Pledge Agreement may be executed by one or more of the
parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Pledge Agreement signed by all the
parties shall be lodged with the Collateral Agent and the Company.

18. Severability. Any provision of this Pledge Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

19. Integration. This Pledge Agreement together with the other Credit Documents
and each Additional First Lien Agreement represents the agreement of each of the
Pledgors with respect to the subject matter hereof and there are no promises,
undertakings, representations or warranties by the Collateral Agent or any other
First Lien Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Credit Documents and each Additional
First Lien Agreement.

20. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Pledge Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the affected Pledgor and the Collateral Agent in accordance with
Section 13.1 of the Credit Agreement

 

-15-



--------------------------------------------------------------------------------

and by each other party to the extent required by (and in accordance with) the
Intercreditor Agreement.

(b) Neither the Collateral Agent nor any First Lien Secured Party shall by any
act (except by a written instrument pursuant to Section 20(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Collateral Agent or any other First
Lien Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other First Lien Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the
Collateral Agent or such other First Lien Secured Party would otherwise have on
any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

21. Collateral Agent as Agent. Section 7 of the Security Agreement is
incorporated herein, mutatis mutandis (to apply to this Agreement rather than to
the Security Agreement).

22. Section Headings. The Section headings used in this Pledge Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

23. Successors and Assigns. This Pledge Agreement shall be binding upon the
successors and assigns of each Pledgor and shall inure to the benefit of the
Collateral Agent and the other First Lien Secured Parties and their respective
successors and assigns, except that no Pledgor may assign, transfer or delegate
any of its rights or obligations under this Pledge Agreement without the prior
written consent of the Collateral Agent, except pursuant to transactions
expressly permitted by the Credit Agreement.

24. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS PLEDGE
AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY ADDITIONAL FIRST LIEN AGREEMENT AND
FOR ANY COUNTERCLAIM THEREIN.

25. Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Pledge Agreement, the other Credit Documents and any Additional
First Lien Agreement to which it is a party, or for recognition and enforcement
of any judgment in respect thereof, to the non-exclusive general jurisdiction of
the courts of the State of New York, the courts of the

 

-16-



--------------------------------------------------------------------------------

United States of America for the Southern District of New York and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 16 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 25 any special, exemplary, punitive or consequential damages.

26. Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Pledge Agreement and the other Credit Documents to which it is a party;

(b) neither the Collateral Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Pledgor arising out of or in connection with
this Pledge Agreement or any of the other Credit Documents, and the relationship
between the Pledgors, on the one hand, and the Collateral Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders and any other Secured Party or among the Pledgors and the Lenders and
any other Secured Party.

27. GOVERNING LAW. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

28. Oncor Separateness.

(a) The Collateral Agent, on behalf of itself and the First Lien Secured
Parties, acknowledges (i) the legal separateness of the Company and the Pledgors
from Oncor Holdings and its Subsidiaries, (ii) that the lenders under the Oncor
Credit Facility and the noteholders under Oncor and its Subsidiaries’ indentures
have likely advanced funds thereunder in reliance

 

-17-



--------------------------------------------------------------------------------

upon the separateness of Oncor and its Subsidiaries (and in the case of the
Oncor Credit Facility, Oncor Holdings and its Subsidiaries) from the Company and
the Grantors, (iii) that Oncor Holdings and its Subsidiaries have assets and
liabilities that are separate from those of Energy Future Holdings Corp. and its
other Subsidiaries, (iv) that the First Lien Obligations owing under the Credit
Documents and any Additional First Lien Agreement are obligations and
liabilities of the Company and the Pledgors only, and are not the obligations or
liabilities of Oncor Holdings or any of its Subsidiaries, (v) that the First
Lien Secured Parties shall look solely to the Company, the Guarantors and their
assets, and not to any assets, or to the pledge of any assets, owned by Oncor
Holdings or any of its Subsidiaries, for the repayment of any amounts payable
pursuant to the Credit Documents or any Secured Cash Management Agreement,
Secured Hedging Agreement or Secured Commodity Hedging Agreement and for
satisfaction of any other First Lien Obligations owing to the Secured Parties
under the Credit Documents or any Secured Cash Management Agreement, Secured
Hedging Agreement or Secured Commodity Hedging Agreement, and (vi) that none of
Oncor Holdings or its Subsidiaries shall be personally liable to the First Lien
Secured Parties for any amounts payable, or any other liability, under the
Credit Documents, any Additional First Lien Agreement or any Secured Cash
Management Agreement, Secured Hedging Agreement or Secured Commodity Hedging
Agreement.

(b) The Collateral Agent, on behalf of itself and the First Lien Secured
Parties, shall not (i) initiate any legal proceeding to procure the appointment
of an administrative receiver, or (ii) institute any bankruptcy, reorganization,
insolvency, winding up, liquidation, or any like proceeding under applicable
law, against Oncor Holdings, Oncor, or any of their Subsidiaries, or against any
of Oncor Holdings, Oncor’s, or any of their Subsidiaries’ assets. The Collateral
Agent, on behalf of itself and the First Lien Secured Parties, acknowledges and
agrees that each of Oncor Holdings, Oncor, and their Subsidiaries is a third
party beneficiary of the forgoing covenant and shall have the right to
specifically enforce such covenant in any proceeding at law or in equity.

29. Intercreditor Agreement. Notwithstanding any provision to the contrary in
this Pledge Agreement, this Pledge Agreement is subject to the provisions of the
Intercreditor Agreement, which provisions shall supercede and control any
conflicting provisions in this Pledge Agreement.

[SIGNATURE PAGES FOLLOW]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

 

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY LLC By:  

/s/    Anthony R. Horton

Name:   Anthony R. Horton Title:   Treasurer TEXAS COMPETITIVE ELECTRIC HOLDINGS
COMPANY LLC By:  

/s/    Anthony R. Horton

Name:   Anthony R. Horton Title:   Treasurer

 

BIG BROWN 3 POWER COMPANY LLC

BIG BROWN LIGNITE COMPANY LLC

BIG BROWN POWER COMPANY LLC

COLLIN POWER COMPANY LLC

DECORDOVA POWER COMPANY LLC

DFW MIDSTREAM SERVICES LLC GENERATION MT COMPANY LLC

GENERATION SVC COMPANY

LAKE CREEK 3 POWER COMPANY LLC LUMINANT BIG BROWN MINING

COMPANY LLC

LUMINANT ENERGY COMPANY LLC LUMINANT ENERGY SERVICES COMPANY LUMINANT GENERATION
COMPANY LLC

LUMINANT HOLDING COMPANY LLC LUMINANT MINERAL DEVELOPMENT COMPANY LLC

LUMINANT MINING COMPANY LLC

LUMINANT MINING SERVICES COMPANY LUMINANT POWER SERVICES COMPANY LUMINANT
RENEWABLES COMPANY LLC MARTIN LAKE 4 POWER COMPANY LLC MONTICELLO 4 POWER
COMPANY LLC MORGAN CREEK 7 POWER COMPANY LLC NCA RESOURCES DEVELOPMENT

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

COMPANY LLC

OAK GROVE MANAGEMENT COMPANY LLC
OAK GROVE MINING COMPANY LLC

OAK GROVE POWER COMPANY LLC

SANDOW POWER COMPANY LLC TCEH FINANCE, INC.

TRADINGHOUSE 3 & 4 POWER COMPANY LLC

TRADINGHOUSE POWER COMPANY LLC

TXU CHILLED WATER SOLUTIONS COMPANY

TXU ENERGY RETAIL COMPANY LLC

TXU ENERGY RETAIL MANAGEMENT COMPANY LLC

TXU ENERGY SOLUTIONS COMPANY LLC

TXU ENERGY TRADING (CALIFORNIA) COMPANY

TXU ET SERVICES COMPANY

TXU RETAIL SERVICES COMPANY

TXU SEM COMPANY

TXU SESCO COMPANY LLC

TXU SESCO ENERGY SERVICES COMPANY

VALLEY NG POWER COMPANY LLC

VALLEY POWER COMPANY LLC

WICHITA/VICTORY AVE., LLC

By:  

/s/    Anthony R. Horton

Name:   Anthony R. Horton Title:   Treasurer

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Collateral Agent By:  

/s/    Nietzsche Rodricks

Name:   Nietzsche Rodricks Title:   Vice President

[Signature Page A&R Pledge Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE PLEDGE AGREEMENT

Pledged Shares

 

Record and Beneficial Owner

   Issuer    Certificate No.    Number and Class of Shares    % of Shares Owned

Pledged Debt

 

Payee

   Issuer    Principal Amount    Date of Instrument    Maturity Date



--------------------------------------------------------------------------------

ANNEX A

TO THE PLEDGE AGREEMENT

SUPPLEMENT NO. [    ] dated as of [                    ] to the AMENDED AND
RESTATED PLEDGE AGREEMENT dated as of August 7, 2009, among Energy Future
Competitive Holdings Company, a Texas corporation (“US Holdings”), Texas
Competitive Electric Holdings Company LLC, a Delaware limited liability company
(the “Company”), each of the Subsidiaries of the Company listed on the signature
pages thereto (each such Subsidiary being a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors, US Holdings
and the Company are referred to collectively as the “Pledgors”) and Citibank,
N.A., as Collateral Agent (in such capacity, the “Collateral Agent”) for the
benefit of the First Lien Secured Parties (as defined therein).

A. Reference is made to the Credit Agreement, dated as of October 10, 2007 (as
amended by Amendment No. 1 thereto dates as of August 7, 2009 and as the same
may be further amended, restated, supplemented or otherwise modified, refinanced
or replaced from time to time, the “Credit Agreement”) among US Holdings, the
Company, the lending institutions from time to time parties thereto (the
“Lenders”), Citibank, N.A., as Administrative Agent and as Collateral Agent and
the other agents and entities party thereto, and the Guarantee dated as of
October 10, 2007 (as the same may be amended, restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Guarantee”),
among the Company, the Guarantors party thereto and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuers to enter into Amendment No. 1 to the Credit Agreement and to induce the
respective Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Company under the Credit Agreement and to induce one
or more Cash Management Banks and/or Hedge Banks to enter into Secured Cash
Management Agreements, Secured Hedging Agreements and Secured Commodity Hedging
Agreements and to induce the holders of any Additional First Lien Obligations to
make their respective Extensions of Credit thereunder.

D. The undersigned Guarantors (each an “Additional Pledgor”) are (a) the legal
and beneficial owners of the Equity Interests described under Schedule 1 hereto
and issued by the entities named therein (such pledged Equity Interests,
together with any Equity Interests of the issuer of such Pledged Shares or any
other Subsidiary held directly by any Additional Pledgor in the future (the
“After-acquired Additional Pledged Shares”), and in each case to the extent such
Equity Interests are not subject to the last sentence of Section 2 of the Pledge
Agreement, referred to collectively herein as the “Additional Pledged Shares”)
and (b) the legal and beneficial owners of the Indebtedness described under
Schedule 1 hereto (together with any other Indebtedness owed to any Additional
Pledgor hereafter and required to be pledged pursuant to Section 9.12 of the
Credit Agreement and/or the equivalent provisions of any Additional First Lien
Agreement, the “Additional Pledged Debt”).

 

A-1



--------------------------------------------------------------------------------

E. Section 9.12 of the Credit Agreement and/or the equivalent provisions of any
Additional First Lien Agreement and Section 9(b) of the Pledge Agreement provide
that additional Subsidiaries may become Subsidiary Pledgors under the Pledge
Agreement by execution and delivery of an instrument in the form of this
Supplement. Each undersigned Additional Pledgor is executing this Supplement in
accordance with the requirements of Section 9(b) of the Pledge Agreement to
pledge to the Collateral Agent for the benefit of the First Lien Secured Parties
the Additional Pledged Shares and the Additional Pledged Debt [and to become a
Subsidiary Pledgor under the Pledge Agreement] in order to induce the Lenders
and the Letter of Credit Issuers to make additional Extensions of Credit and as
consideration for Extensions of Credit previously made and to induce the holders
of any Additional First Lien Obligations to make their respective Extensions of
Credit thereunder and as consideration for Extensions of Credit previously made
and to induce one or more Cash Management Banks and/or Hedge Banks to enter into
Secured Cash Management Agreements, Secured Hedging Agreements and Secured
Commodity Hedging Agreements.

Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:

SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature below hereby transfers, assigns and pledges
to the Collateral Agent, for the benefit of the First Lien Secured Parties, and
hereby grants to the Collateral Agent, for the benefit of the First Lien Secured
Parties, a security interest in all of such Additional Pledgor’s right, title
and interest in the following, whether now owned or existing or hereafter
acquired or existing (collectively, the “Additional Collateral”):

(a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates representing such Additional Pledged Shares and any interest of
such Additional Pledgor in the entries on the books of the issuer of the
Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares;

(b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Additional Collateral. For purposes of
this Supplement, the term “Proceeds” includes whatever is receivable or received
when Additional Collateral or Proceeds are sold, exchanged, collected or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes Proceeds of any indemnity or guarantee payable to any Additional
Pledgor or the Collateral Agent from time to time with respect to any of the
Additional Collateral.

 

A-2



--------------------------------------------------------------------------------

For purposes of the Pledge Agreement, the Collateral shall be deemed to include
the Additional Collateral.

[SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.]1

SECTION [2][3]. Each Additional Pledgor represents and warrants as follows:

(a) Schedule 1 hereto correctly represents as of the date hereof (A) the issuer,
the certificate number, if any, the Additional Pledgor and record and beneficial
owner, the number and class and the percentage of the issued and outstanding
Equity Interests of such class of all Additional Pledged Shares and (B) the
issuer, the initial principal amount, the Additional Pledgor and holder, date of
issuance and maturity date of all Additional Pledged Debt. Except as set forth
on Schedule 1 and except for Excluded Stock and Stock Equivalents, the Pledged
Shares represent all of the issued and outstanding Equity Interests of each
class of Equity Interests (or 65% of all of the issued and outstanding voting
Equity Interests in the case of pledges of Equity Interests in Foreign
Subsidiaries) in the issuer owned by a Pledgor on the Closing Date.

(b) Such Additional Pledgor is the legal and beneficial owner of the Additional
Collateral pledged or assigned by such Additional Pledgor hereunder free and
clear of any Lien, except for Permitted Liens and the Lien created by this
Supplement to the Pledge Agreement.

(c) As of the date of this Supplement, the Additional Pledged Shares pledged by
such Additional Pledgor hereunder have been duly authorized and validly issued
and, in the case of Additional Pledged Shares issued by a corporation, are fully
paid and non-assessable.

(d) The execution and delivery by such Additional Pledgor of this Supplement and
the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a legal, valid and enforceable security
interest in the Additional Collateral and, (i) in the case of certificated
securities, upon delivery of such certificated securities to the Collateral
Agent in the State of New York, with necessary endorsements, and (ii) otherwise,
upon the filing of a financing statement in the appropriate jurisdiction(s),
shall constitute a fully perfected lien and security interest in the Additional
Collateral (in the case of the Stock of Foreign Subsidiaries, to the extent the
creation of such security interest in the Stock of Foreign Subsidiaries is
governed by the UCC), securing

 

 

1

Include only for Additional Pledgors that are not already signatories to the
Pledge Agreement.

 

A-3



--------------------------------------------------------------------------------

the payment of the Obligations, in favor of the Collateral Agent for the benefit
of the First Lien Secured Parties, except as enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and subject to general principles of equity.

(e) Such Additional Pledgor has full power, authority and legal right to pledge
all the Additional Collateral pledged by such Additional Pledgor pursuant to
this Supplement, and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor, enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.

SECTION [3][4]. This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Company. This Supplement shall become effective as to each
Additional Pledgor when the Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such
Additional Pledgor and the Collateral Agent.

SECTION [4][5]. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

SECTION [5][6]. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION [6][7]. Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION [7][8]. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Company at the Company’s address set forth in Section 13.2 of the Credit
Agreement (whether or not then in effect) and all notices to any holder of
obligations under any Additional First Lien Agreements, at its address set forth
in the Additional First Lien Secured Party Consent to the Security Agreement, as
such address may be changed by written notice to the Collateral Agent and the
Company.

 

A-4



--------------------------------------------------------------------------------

SECTION [8][9]. Each Additional Pledgor agrees to reimburse the Collateral Agent
for its respective reasonable and documented out-of-pocket costs and expenses in
connection with this Supplement, including the reasonable and documented fees,
other charges and disbursements of one firm of counsel, and, if necessary, one
firm of regulatory counsel and/or one firm of local counsel in each appropriate
jurisdiction, in each case to the Administrative Agent and Collateral Agent
(and, in the case of an actual or perceived conflict of interest where the
Person affected by such conflict informs the Company of such conflict and
thereafter, after receipt of the consent of the Company (which consent shall not
be unreasonably withheld or delayed), retains its own counsel, of another firm
of counsel for such affected Person).

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

 

  , as Additional Pledgor By:  

 

Name:   Title:   CITIBANK, N.A., as Collateral Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

TO SUPPLEMENT NO. [    ]

TO THE PLEDGE AGREEMENT

Pledged Shares

 

Record and Beneficial Owner

   Issuer    Certificate No.    Number and Class of Shares    % of Shares Owned

Pledged Debt

 

Payee

   Issuer    Principal Amount    Date of Instrument    Maturity Date